                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JOHN C. RAYBURN,

                     Plaintiff,

       v.                                         Civil Action 2:18-cv-1534
                                                  Judge George C. Smith
                                                  Magistrate Judge Kimberly A. Jolson
SANTANDER CONSUMER USA INC.,
et al.,

                     Defendants.

                                          ORDER

       This matter is before the Court on Plaintiff’s Motion to Remove or Seal (Doc. 31). For

good cause shown, the Motion is GRANTED, and the Clerk is directed to seal Doc. 30.

       IT IS SO ORDERED.


Date: August 16, 2019                             /s/ Kimberly A. Jolson
                                                  KIMBERLY A. JOLSON
                                                  UNITED STATES MAGISTRATE JUDGE
